Title: Joel Yancey to Thomas Jefferson, 12 December 1819
From: Yancey, Joel
To: Jefferson, Thomas


					
						Dear Sir
						
							Poplar Forest
							12th Der ,19
						
					
					Your 2 letters of 25 27th Nov. & 4th Inst I duly recd in Answer to first I asure you that particular attention shall be paid to the list of cloathing and other derections inclosed. and all other matters of yours intrusted to my care, it seems indeed we have more to buy for cloathing, than we ought to have, considering the number of hands allotted to manufacturing but you will recollect, that Hanah and Maria two of our best hands, was very little in the spinning house last Winter and the first of Spring, Hanah waiting on the sick, particularly Hall, and Maria sick for 3 or 4 months and old Abby given out that together with your Visits, accounts in some degree for it. we shall begin Killing the pork to morrow and I think you will be pleased with that I shall prepare for Monticello, the 35 hogs will weigh I think nearly 5 thousand, 2 loads for a waggon, so that your waggon will be very great accommdation to us, I shall be glad it could go down as soon as possible on account of the roads, In your letter of 4th I recd a deed, which I sent immedeately to the office, and now inclose you with of a list of stock &c the Clerks Certificate of its being admitted to record, It gives me great pleasure to find, youve got that business arranged, so that it will give no further uneasiness, our troubles in Lynchburg it seems is not yet over Your Acquaintance Mr Clark & Capt. Mitchill, both was protested at Bank last Friday, for large amounts. Mitchill I fear has involved a great many People, not more than 10 days, before he faild he prevaild on seven of his friends to indorse for him for 1000 dollars each one of whom was my friend Mr C. Jot Johnston and it is cet certain, that they will loose every cent of it, how strange, that men cant be satisfied, with ruining themselves but must ruin their friends also, your Tobo shall be got ready as soon as possible, the fall has been so dry, that it will require some time to get it in good shipping order, since sowing wheat we have been engaged in getting out wheat, (which as there was no wevil, was put off till seeding was over and because the Machine was not finishd till  we had commencd sowing) and gathering corn and repairing  & building Cabins for People; consequently I have not began the canal, as I expected, but I have determined to begin it derectly after Xmass if the weather permits, tho I almost dread its enterfering too much with  our next crop. having had too bad crops in succession I feel very desirous that the 3rd should be a good one but whatever you think best to be done I shall take pleasure in having it executed to the best of my judgment, Johny Hemings is expecting to day, every hour, that a messenger will arrive for him, and I  write to day as he may not be a moment detaind when you send for him as he appears so anxious to get off, I have given him the 2 pots of preserved peaches, which he has promised to deliver safe, and which I hope the young Ladies will be pleased with, Mr Ca Clay is much better. I am with the highest sentiments of regard
					
						Yrs sencerly
						
							Joel Yancey
						
					
				